Latimer, Judge
(concurring in part and dissenting in part) :
I concur generally in that part of the Court’s opinion which holds the evidence of previous convictions was admissible, but I dissent on the issue of *396whether the specification states an offense. The last mentioned issue requires a determination of the sufficiency of the specification but, as I read the Court’s opinion, their reversal seems to be predicated on the sufficiency of the evidence to sustain the finding. I find nothing in the specification which mentions the prior execution of a false official document, and I fail to understand why testimony concerning that offense undercuts the allegations of the pleadings.
Assuming the sufficiency of the evidence is embraced within the issue, I believe it ample to sustain the findings. While, as the majority opinion states, the making and using of a false official document was the subject matter of another specification, that does not bar prosecution of a subsequent false statement. A service man has a right to designate a new allottee, and there is a duty on the part of the Government to investigate and determine the regularity of his request for change of allotment if doubt is cast on its validity. Here, irregularities were raised, and both the Government and the accused had an interest in the proper determination of their respective rights. If the accused believed his answers might lead to prosecution, he had the privilege to remain silent. He was so informed, but he disregarded the advice.
In United States v Aronson, 8 USCMA 525, 25 CMR 29, the Chief Judge, speaking for a majority of the Court, stated:
“. . . Whether judged from the Government’s position or from the accused’s standpoint, the questions asked by the agent and the answers given by the accused were ‘official’ within the meaning of Article 107.”
In this instance, if we use the same test for judging, the statement given by the accused was official.
I would affirm the decision of the board of review.